The acts of Assembly make a difference between ordinary or tavern keepers and retailers of spirituous liquors. The first are obliged by the Act of 1798 (Rev., ch. 501) to enter into bond with surety to provide in his ordinary good and wholesome diet and lodging for travelers, and fodder and corn for horses. The seventh section of the same act (not published in the last revisal) declares that every person who intends to retail spirituous liquors, without applying to the court for a license to keep an ordinary house of entertainment, agreeably to the directions of this act, shall at the time of giving in his list of taxable property, signify the same to the justice of the peace, whose duty it shall be to report the same to the clerk. Iredell's or Martin's    (117) Revisal. It is obvious from this provision of the act that the Legislature considered that there was a difference between ordinary or tavern keepers and retailers of spirituous liquors. By the Act of 1816 (Rev., ch. 906), the county court, when seven justices shall be on the bench, are authorized to license persons of good conduct and moral character to retail spirituous liquors by the small measure. No bond is required of them, as is required from ordinary or tavern keepers. By *Page 106 
the Act of 1801 (Rev., ch. 581) it is declared that if any tavern keeper or keeper of a house of entertainment shall suffer any games to be played in his or her dwelling-house, wherein he or she lives, or shall furnish such persons with drink, he shall be fined, etc. This act, in terms, extends to tavern keepers, or keepers of houses of entertainment, but does not extend to retailers of spirituous liquors. The law has made a difference between them, and as the latter act is a penal one, and only extends to one of them, although the other comes within the meaning and mischief of it, we cannot by construction extend it so as to remedy the mischief and include the other.
PER CURIAM.                                 Judgment reversed.